Title: To George Washington from William M. Roberts, 14 April 1785
From: Roberts, William M.
To: Washington, George

 

Sir
14th of April [1785]

your Exsellency has Got in A Pasion with Me Which I am Vary Sorry for, & Taking Me at anon plush in Many Respects I always thought From the Bisoness I Call my Salf Master of I aught To have the wages you have Genaresty paid Me, but As your Stream is Light & I at this Time Know Not Whare to Go I woud Take 70 pound a year if youd Agree to Imploy Me for 10 years if its pleas God To Continew you & Me So Long, And As for my folley of Drinking I Shall Sollomly Decline As its hurtful To Me in this Life As wall As that to Come—Pray Consider my Destress & how Unwelling I am To Leve you. From Sir your Exsellencys Most Obt Servt

   W:M. Roberts

